NO. 07-07-0313-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 FEBRUARY 21, 2008
                           ______________________________

                             In the Interest of N.L.H., a child
                         _________________________________

                FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

                     NO. B34203-0508; HON. ED SELF, PRESIDING
                         _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Amber Ann Daugherty and Steven Ardel Howland appeal from the termination of

their parental rights to the minor child N.L.H. We affirm the trial court’s order.

        On appeal, Howland challenges the legal and factual sufficiency of the evidence

to support the trial court’s findings that 1) he failed to comply with the provisions of a court

order that specifically established the actions necessary for him to obtain the return of the

child, and 2) termination was in the best interest of the child. However, Howland did not

present those issues to the trial court in a timely filed statement of the points on which he

intended to appeal or in such a statement combined with a motion for new trial. See TEX .

FAM . CODE ANN . §263.405(b) (Vernon 2002). Thus, we may not consider them. Id.
§263.405(i) (Vernon Supp. 2007); In re R.C., No. 07-06-0444-CV, 2007 Tex. App. LEXIS

3208 at *6 (Tex. App.–Amarillo April 25, 2007, no pet.).

       Daugherty did file a motion for new trial in which she alleged the evidence was

legally and factually insufficient to support the order because “[t]he involuntary termination

statute was not strictly construed in favor of the parent.” Yet, the trial court’s order of

termination was signed on June 28, 2007, and the motion for new trial was not filed until

July 18, 2007. That motion should have been filed not later than the 15th day after the date

the final order was signed. See TEX . FAM . CODE ANN . §263.405(b) (Vernon 2002).

Because it was not, we are likewise precluded from considering the issue raised by

Daugherty. See Mikowski v. Dep’t of Family and Protective Servs., No. 01-07-0011-CV,

2007 Tex. App. LEXIS 8309 at *4-5 (Tex. App.–Houston [1st Dist.] October 18, 2007, no

pet.); In re M.N., 230 S.W.3d 248, 249 (Tex. App.–Eastland 2007, pet. filed).

       Accordingly, the order of termination is affirmed.



                                                  Per Curiam




                                              2